DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-19 are currently pending and under examination.

This Application is a national phase application under 35 U.S.C. §371 of International Application No. PCT/EP2020/062951, filed May 8, 2020, and claims priority to Netherlands Patent Document No. NL2023113, filed May 10, 2019.


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Cohen on May 3, 2022.

The application has been amended as follows: 


1. 	(Currently Amended) 	A method of producing lactic acid in a sequencing batch reactor comprising: 
adaptively cycling at least once between (i) a reaction phase, (ii) an effluent phase, and (iii) a feed phase, wherein
in the reaction phase: 
(ia1) maintaining 
(ia2) maintaining 
(ia3) stirring the reaction phase, 
(ib) adding a base when the pH is below the predetermined level until the pH is at 
or above the predetermined level, 
(ic1) allowing fermentation to continue during a fermentation time until 
fermentation reaches a stationary phase wherein the pH is 
(ic2) when fermentation has reached the stationary phase removing part ofa 
produced effluent to the effluent phase, and 
(ic3) adding feed to the reaction phase, 
in the effluent phase: 
(iia) removing at least part ofproduced lactic acid from the effluent, and 

in the feed phase: 
(iiia) providing an aqueous feed mixture comprising:
 >10 g/l of a saccharide comprising compound, wherein the saccharide 
compound is selected from glucose, sucrose, fructose, galactose, lactose, disaccharides, oligo saccharides, poly saccharides, starch, inulin, or a combination thereof, and Page 2 of 8 
>1 g peptide/100 g saccharide compound, wherein the peptide 
concentration in the feed phase is between 1-30 g peptide/100 g 
saccharide, 
adding, ata start of the reaction phase, a mixed starting culture capable of fermenting 
the saccharide into lactic acid, and 
wherein a biomass hydraulic retention time is controlled to between  4-144 
hours.

2. 	(Previously Presented)  The method according to claim 1, wherein microbial biomass is cycled at least once between the reaction phase, the effluent phase, and the feed phase.  

3. 	(Previously Presented)  The method according to claim 1, wherein the feed phase comprises >80 g/l saccharide compound.  

4. 	(Previously Presented)  The method according to claim 1, wherein the peptide concentration in the feed phase is between 2-20 g peptide/100 g saccharide.  

5. 	(Currently Amended)  The method according to claim 1, wherein the peptide is selected from monopeptides, dipeptides, tripeptides, tetrapeptides, is provided as recycled microbial biomass, and combinations thereof

6. 	(Previously Presented)  The method according to claim 1, wherein a reactor size is 50-1000 m3.  

7. 	(Currently Amended)  The method according to claim 1, wherein theis a sequencing fed batch reactor.  

8. 	(Currently Amended)  The method according to claim 1, wherein no sterilization is carried out, , and/or no live yeast is present in 

9. 	(Currently Amended) The method according to claim 1, wherein the feed phase comprises vitamin B and/or a metabolic precursor thereof.  
10.	 (Currently Amended)  The method according to claim 9, wherein the vitamin B is selected from vitamin B1B12, a salt of said vitamins, and combinations thereof.  

11. 	(Previously Presented)  The method according to claim 9, wherein the metabolic precursor is selected from metabolic precursors for coenzyme in catabolism of sugar, cofactor FAD, cofactor FMN, coenzyme NAD, coenzyme NADP, coenzyme A, a metabolic coenzyme, a fatty acid metabolism coenzyme, an amino acid metabolism coenzyme, and combinations thereof.  

12.	 (Currently Amended)  The method according to claim 1, wherein a culture titer of lactic acid of >40 g/l is maintained during the reaction phase.  

13. 	(Currently Amended)  The method according to claim 1, wherein a magnesium  compound.  

14. 	(Currently Amended)  The method according to claim 1, wherein the mixed starting culture is enrichedfor L-lactic acid producing microorganisms.  

15. 	(Currently Amended)  The method according to claim 1, wherein a biomass hydraulic retention time is controlled[[,]] to between 18-96 hours.  

16. 	(Previously Presented)  The method according to claim 1, wherein the reaction phase comprises >10% Streptococci.

17. 	(Previously Presented)  The method according to claim 1, wherein a hydraulic retention time (HRT) is from 1-8 days.  

18. 	(Currently Amended)  The method according to claim 1, wherein [[a]]the base is selected from hydroxides, oxides, ammonia, and combinations thereof.  

19. 	(Currently Amended)  The method according to claim 1 wherein [[a]]the pH is maintained at 7.0±0.5, [[a]]the temperature is maintained at 30-55°C, the peptide concentration is >2g/100g saccharide compound, a vitamin B is present at >0.1g/l, and wherein >98% L-lactic acid is produced 

20. 	(Canceled)

21.	 (New)  The method according to claim 1, further comprising (iib) providing a remainder of the effluent phase to the feed phase.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art does not teach or render obvious the invention as currently claimed.  The closest prior art of record is Akao et al. (IDS; Semi-continuous L-lactate fermentation of garbage without sterile condition and analysis of the microbial structure, Water Research, Vol. 41, No. 9, (2007), pp. 1774-1780).
Akao et al. teach a method for producing L-lactate by semi-continuous fermentation of garbage without sterile conditions, the method comprising a semi-continuous fermentation, corresponding to a sequencing batch fermentation (Abs.; p. 1775, Left Col., line 14-20), wherein a part of the cultural broth is drawn out and the feedstock is supplied approximately every 2 days (Para. 2.3, Test 1 and Test 2).  This semi-continuous fermentation corresponds to a "reaction phase.”  Fermentations are conducted in a continuously stirred reactor at a temperature of 55°C and with automatic pH control using NaOH to maintain the pH at 6 (Para. 2.1; Table 3; Run 3-5 in Test 1 and Run 1 in Test 2).  The broth withdrawn every 2 days, corresponding to an "effluent," is analyzed for lactate content.  Thus, the method includes removing lactate from the effluent.  The broth withdrawn every 2 days is replaced by an equal volume of feedstock (Tables 1 and 2; Para. 2.2.).  Supplementation of this feedstock corresponds to a "feed phase.”  The undiluted feedstock contains about 118 g/l carbohydrates (saccharide) and about 31.7 g/l protein (peptide) (Table 2), which is about 27 g peptide / 100 g saccharide.  Further, a mixed starting culture capable of fermenting saccharide into lactic acid is added into the reactor in the startup phase (Para. 2.3).  Run 4 and Run 5 of Test 1 are conducted at a HRT of 120 hours and 72 hours, respectively (Table 3). 
However, Akao et al. do not teach or render obvious that fermentation continues until a stationary phase is reached, and only when fermentation has reached the stationary phase, as defined by a constant pH for at least 10 minutes, is part of the produced effluent removed to the effluent phase for lactic acid removal.  These limitations, when taken in conjunction with the whole of the claimed method, are not deemed to be taught or rendered obvious by the prior art.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1-19 and 21 are allowable.

Art of Record:

Carlson et al., US 6,475,759, Published 2002 (process for producing lactic acid by fermentation of bacteria in nutrient medium).

Green et al., US 2015/0176035, Published 2015 (two-stage continuous microbiological process for producing solvents using bacteria, where cells may be recycled and pH or temperature are optimized and controlled). 

Xu et al., US 2011/0210001, Published 2011 (process for producing lactic acid including saccharification, fermentation, filtration, and recirculation).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653